El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En la Corte de Distrito de Mayagüez se presentó demanda para recobrar la posesión de un camino que el demandado había mandado cerrar. El demandante alegó que había sido perturbado en la posesión de un derecho real. De un examen de los autos se verá que el demandante no ha establecido su apelación por errores en las alegaciones, sino porque se opone á la sentencia dictada por la corte inferior, fundándose en que la corte no resolvió en debida forma las cuestiones de hecho que se presentaron en el juicio. El demandado afirma que el derecho reclamado es una servidumbre adquirida por prescrip-*399ción y alega el demandante que solamente existe un derecho de posesión. Parece deducirse de las alegaciones que lo que se trataba de recuperar es una servidumbre discontinua no aparente.
De todos modos, las cuestiones envueltas son de hecho y la apelación está incluida en el párrafo primero de la sección 295 del Código de Enjuiciamiento Civil, que prescribe que una excepción á la decisión, fundada en que la misma no está sos-tenida por la prueba, no puede ser revisada por medio de un recurso de apelación interpuesto contra la sentencia, á menos que se interponga la apelación dentro de los quince días des-pués de dictada la sentencia. En el presente caso, se dictó la sentencia en 29 de.abril de 1907, habiéndose interpuesto la apelación en 29 de mayo del mismo año, y como no aparece error alguno en el legajo de la sentencia, debe confirmarse la sentencia, de acuerdo con otras resoluciones de este tribunal, .del presente término, y especialmente las dictadas en los casos de Sucesores de Olivas y Ca. v. J. Matienzo y Ca., y Maisonave v. Maisonave.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y MacLeary.